Citation Nr: 1101391	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-10 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent 
for compression fractures, T-12 and L-1, status post spinal 
fusion.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to July 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from November 2006 and March 2009 rating decisions of the 
Buffalo, New York Department of Veterans' Affairs (VA) Regional 
Office (RO).

The Veteran testified at a hearing before the RO in October 2007.  
A transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for a 
disability rating in excess of 40 percent for compression 
fractures, T-12 and L-1, status post spinal fusion and TDIU.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).  

The objective medical evidence reflects that, throughout the 
duration of the appeal, the Veteran had worked in part-time jobs, 
from which he resigned in October 2009.  He contends that he only 
worked because of financial hardship and was unable to work full 
time due to his back disability.  The Veteran also maintains that 
his back disability had limited the work he was able to do in his 
part-time positions, such that he had to ultimately resign from 
his part-time employment as well.  Also during the pendency of 
this appeal, the Veteran was assigned separate disability ratings 
for the left and right leg radiculopathy as they were found to be 
related to his service-connected compression fractures, T-12 and 
L-1, status post spinal fusion.  

In a May 2008 statement, the Veteran's employer indicated that 
the Veteran was employed for security guard services and had 
informed them of his physical restrictions due to a back injury 
which rendered him unable to work at sites that were physically 
strenuous, or involved a significant amount of repetitive 
activity, such as extensive walking, standing or sitting.  Thus, 
the employer stated that this reduced the amount of security work 
available to the Veteran in order to fit within his physical 
limitations.  

Private and VA medical records from September 2005, within a year 
of the Veteran's claim for an increased rating, through September 
2009 reflect that his back disability was productive of pain, an 
angulation deformity of the spine known as thoracic kyphosis 
which was significant in nature, an abnormal posture, weakness 
causing imbalance and falls, numbness of the lower extremities, 
muscle spasm, lumbar radiculitis multilevel degenerative joint 
disease, decreasing activity, severe arthritis of the spine and 
the Veteran walked with a cane.  A September 2006 VA examination 
revealed the Veteran's reports of pain radiating from his back 
down to his lower extremities with numbness, sometimes resulting 
in a loss of balance from sitting too long and findings of an 
antalgic gait, flexion to 100 degrees, extension to 25 degrees 
with symptoms, and decreased sensation in the lower spine.  In a 
February 2007 VA outpatient treatment report, the Veteran 
reported having fallen a few times, his symptoms continued to 
deteriorate and he had been unable to work due to not being able 
to sit or stand for any significant length of time.  In an August 
2007 VA examination revealed the Veteran's reports of increasing 
pain, the use of a cane, and the significant interference with 
his occupation, with findings of an antalgic gait, flexion to 30 
degrees using a cane, scoliosis, spasm, significant range of 
motion deficits, and normal muscle strength and sensory exams.  
The August 2007 VA examiner found the Veteran's job was probably 
not safe for his condition and caused frequent flare-ups due to 
fatigue and weakness of the back.  

Since the last VA examination, the medical evidence of record 
indicates the Veteran's condition may have worsened.  In an 
October 2007 private medical record, the Veteran was noted to 
have progressive lumbar back disease with pain remaining 
intolerable and limiting his activities.  At this time, it was 
noted that he had a near fall and had significant pain while 
getting out of a chair and transferring to a table.  In a March 
2008 VA outpatient treatment report, the Veteran reported having 
chronic severe pain due to cervical and lumbar spondylosis and 
that he returned to work, although this was a great difficulty 
for him, because it was a financial necessity.  In a January 2009 
VA Medical Statement for Consideration of Aid and Attendance, a 
VA physician found that the Veteran had been having increasing 
back pain and less ease with travel, mobility with driving, 
walking, climbing stairs and lifting things.  The VA physician 
also found that the Veteran was physically unable to take care of 
his home and property.  

As the Veteran was last provided VA examination in August 2007, 
approximately three years ago, and the Veteran's statements and 
medical evidence of record indicate that his condition has 
worsened since that time, the Board finds that a current VA 
examination is necessary to adequately evaluate the claim.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. 
§ 3.327 (a reexamination will be requested whenever there is a 
need to verify the current severity of a disability).  

The Board also finds that the Veteran's statements and the 
evidence of record reasonably raises the question of whether his 
disability has markedly interfered with his employment pursuant 
to 38 C.F.R. § 3.321(b)(1).  

The Board itself may not assign an extraschedular rating in the 
first instance, but must leave that initial determination to the 
Under Secretary for Benefits or the Director of the Compensation 
& Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001) (recognizing that "the [Board] is not authorized to assign 
an extraschedular rating in the first instance under 38 C.F.R. § 
3.321(b)"); accord Smallwood v. Brown, 10 Vet. App. 93, 98 
(1997); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

The Board may, however, consider and adjudicate the issue of 
whether the RO should refer such a matter to appropriate 
personnel for extraschedular consideration pursuant to the 
procedures of 38 C.F.R. §§ 3.321(b)(1), and further may 
determine, after an initial review by the authorities pursuant to 
§§ 3.321(b)(1), the propriety of assigning an extraschedular 
evaluation.  Smallwood, supra (acknowledging that precedent did 
"not limit the [Board's] duty to consider whether an extra-
schedular rating should be addressed by the appropriate 
official"); Floyd, supra ("38 C.F.R. § 3.321(b)(1) acts as a 
funnel to channel requests for an extraschedular rating through 
certain officials who possess the delegated authority to assign 
such a rating in the first instance") (emphasis in original).  
Thus, the Board determines that remand for consideration of the 
issue of entitlement to an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is warranted.

In order to give the Veteran every consideration with respect to 
the present appeal, and to ensure full compliance with due 
process requirements in light of the holdings of the Court and 
the VA General Counsel, it is the opinion of the Board that 
additional development of the record is required.

With respect to the Veteran's TDIU claim, the Board also finds 
the above evidence pertaining to the Veteran's employment speaks 
to his to unemployability.  The Board observes that pursuant to 
38 C.F.R. § 4.16(a) If the schedular rating is less than total, a 
total disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disability, provided that he has one service-connected disability 
rated at 60 percent or higher; or two or more service-connected 
disabilities, with one disability rated at 40 percent or higher 
and the combined rating is 70 percent or higher.  38 C.F.R. §§ 
3.340, 4.16(a) (2010).  

Given this, and seeing that the Veteran meets the appropriate 
percentage thresholds for a schedular award of TDIU, as he 
currently has two or more service-connected disabilities, with 
his low back disability rated at 40 percent and a combined rating 
of 70 percent, a VA medical opinion should be obtained as to the 
Veteran's employability.  Thus, the Board determines that remand 
for consideration of the issue of TDIU under the provisions of 38 
C.F.R. § 4.16 (a), is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a 
claim for an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), as it pertains to his 
claim for a disability rating in excess of 40 
percent for compression fractures, T-12 and 
L-1, status post spinal fusion, and permit 
him the full opportunity to supplement the 
record as desired.  Any additional 
development should be undertaken as 
necessary, to include determining whether a 
VA examination should be afforded.

2.  After the instructions in paragraph (1) 
have been completed, the RO/AMC should 
schedule the Veteran for a VA orthopedic and 
neurological examination by an appropriate 
specialist(s), to determine the current 
nature and etiology of his current 
compression fractures, T-12 and L-1, status 
post spinal fusion.  The claims folder and a 
copy of this remand are to be made available 
to and reviewed by the examiner in connection 
with the examination.  The examination report 
is to contain a notation that the examiner 
reviewed the claims file.  

(a).  The evaluation of the Veteran's low back 
should consist of all necessary testing, to 
include range of motion testing and any 
neurological testing.  

(b).  The examiner is also asked to note:  
(1)whether ankylosis is present, and if so, 
whether such ankylosis is favorable or 
unfavorable; and (2) whether the Veteran has 
had incapacitating episodes in the past 12 
months, and if so, how many and what is the 
total duration over the past 12 months.  

(c).  The examiner is asked to comment on the 
degree of severity of the Veteran's low back 
and its affect on his employment and 
activities of daily living.  

(d).  The examiner is also asked to 
specifically opine whether it is at least as 
likely as not that the Veteran is unable to 
obtain or retain substantially gainful 
employment due to his service-connected 
disabilities.  

A complete rationale must be given for any 
opinion expressed, and the foundation for all 
conclusions should be set forth.  The report 
of the examination should be associated with 
the claims file.  If the examiner cannot 
respond without resorting to speculation, he 
should explain why a response would be 
speculative. 

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  In addition 
to consideration of the schedular criteria, 
RO/AMC should consider whether the criteria 
for submission for assignment of an 
extraschedular rating for compression 
fractures, T-12 and L-1, status post spinal 
fusion pursuant to 38 C.F.R. § 3.321(b)(1) 
have been met.  If such criteria are met, the 
case should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  The RO/AMC is also asked 
to consider the issue of TDIU under the 
provisions of 38 C.F.R. § 4.16 (a).  If the 
benefits sought on appeal remain denied, the 
Veteran and her representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
